Case 2:20-cv-06298-RGK-E Document 26-4 Filed 08/24/20 Page 1 of 5 Page ID #:106




                                                                Exhibit 3
      Case 2:20-cv-06298-RGK-E Document 26-4 Filed 08/24/20 Page 2 of 5 Page ID #:107


Peter Perkowski

From:                 Peter Perkowski <peter@perkowskilegal.com>
Sent:                 Monday, August 17, 2020 11:53 AM
To:                   'Robert Tauler'
Cc:                   'Jo Ardalan'; 'Robert Kohn'; 'Peter Afrasiabi'; 'David Quinto'; 'Matthew Kelly'
Subject:              RE: ENTtech v. Okularity


Without some assurance that the one‐day delay won’t be used against us, I’ll have to insist on moving forward today. If
you are unavailable, my declaration will reflect that.

Otherwise, we’ll talk tomorrow at 1130am.

Thanks,

Peter E. Perkowski (he/him, Mr./Mx.)
o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154
peter@perkowskilegal.com | web


From: Robert Tauler <rtauler@taulersmith.com>
Sent: Monday, August 17, 2020 10:44 AM
To: Peter Perkowski <peter@perkowskilegal.com>
Cc: Jo Ardalan <jardalan@onellp.com>; Robert Kohn <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; Matthew Kelly <matt@perkowskilegal.com>
Subject: Re: ENTtech v. Okularity

Peter,

We can discuss everything tomorrow.

Thank you,

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd., Suite 510
Los Angeles, CA 90017
(213) 927-9270
www.taulersmith.com




On Mon, Aug 17, 2020 5:31 PM, Peter Perkowski peter@perkowskilegal.com wrote:

 Thank you. I believe the time to respond for Okularity and Jon Nicolini is next Monday. Happy to do a call tomorrow so
 long as you will waive the requirements of LR 7‐3. Our points are the same as what we raised as to the Complaint,
 except that we are adding an argument that neither claim is pled with the required specificity under Rule 9.

                                                               1
     Case 2:20-cv-06298-RGK-E Document 26-4 Filed 08/24/20 Page 3 of 5 Page ID #:108



Given Jo’s response, how about 1130?



Thanks,




Peter E. Perkowski (he/him, Mr./Mx.)

o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154

peter@perkowskilegal.com | web




From: Robert Tauler <rtauler@taulersmith.com>
Sent: Monday, August 17, 2020 10:24 AM
To: Jo Ardalan <jardalan@onellp.com>
Cc: Peter Perkowski <peter@perkowskilegal.com>; Robert Kohn <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; Matthew Kelly <matt@perkowskilegal.com>
Subject: Re: ENTtech v. Okularity




Counsel,



I am unavailable today, however, I am free tomorrow before 3pm, with the exception of 11am-
11:30am. Please let me know what time you would like to speak.



Robert Tauler, Esq.

Tauler Smith LLP

626 Wilshire Blvd., Suite 510

Los Angeles, CA 90017

(213) 927-9270

www.taulersmith.com




                                                     2
      Case 2:20-cv-06298-RGK-E Document 26-4 Filed 08/24/20 Page 4 of 5 Page ID #:109
On Sun, Aug 16, 2020 at 9:49 PM Jo Ardalan <jardalan@onellp.com> wrote:

 Robert:



 The agency defendants also anticipate bringing a 12(b)(6) motion. We will join the call and meet and confer.



 Thank you,

 Jo



 --

 Jo Ardalan

 Partner


 one llp
 Intellectual Property & Entertainment Law

 310-437-8665

 9301 Wilshire Blvd., Penthouse

 Beverly Hills, CA 90210

 jardalan@onellp.com

 Beverly Hills | Newport Beach | San Diego



 Notice: If you are not the intended recipient of this e-mail, please reply and inform me of the mistake, and please do not print, forward
 or otherwise disseminate it. This e-mail may contain attorney-client and/or work product information that is legally privileged, which
 prohibits any unauthorized review or use.




 From: Peter Perkowski <peter@perkowskilegal.com>
 Sent: Sunday, August 16, 2020 9:40 PM
 To: 'Robert Tauler' <rtauler@taulersmith.com>; 'Robert Kohn' <rkohn@taulersmith.com>
 Cc: Jo Ardalan <jardalan@onellp.com>; Peter Afrasiabi <pafrasiabi@onellp.com>; David Quinto



                                                                   3
    Case 2:20-cv-06298-RGK-E Document 26-4 Filed 08/24/20 Page 5 of 5 Page ID #:110
<dquinto@onellp.com>; 'Matthew Kelly' <matt@perkowskilegal.com>
Subject: ENTtech v. Okularity



Robert:



Please let me know when you are available on Monday for a Rule 7‐3 call regarding a motion to dismiss under Rule 9
and Rule 12(b)(6) anticipated to be filed by Okularity and Jon Nicolini.



Thank you,

Peter




Peter E. Perkowski (he/him, Mr./Mx.)

Perkowski Legal, PC

445 S. Figueroa St., Suite 3100 | Los Angeles, CA 90071

o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154

peter@perkowskilegal.com | web

Admitted in CA, DC




                                                          4
